RODMAN purchased of Williams a certain tract of land for the sum of 250 dollars, tie paid 100 dollars in hand, and gave his notes for the residue of the purchase-money; and Williams gave him a bond conditioned for a conveyance when the notes should be paid. There'was a mortgage on the land at the time in favour of Yandes, of which Rodman had no knowledge; and Williams fraudulently represented to Rodman that the land was unincumbered. The payments afterwards made by Rodman to Williams, with the mortgage-debt which •he also paid, amounted to the sum due on the notes.
On a bill in chancery filed by Rodman, the Court decreed that he was entitled to a conveyance, and appointed a commissioner to execute the deed. It was further decreed that the notes should be delivered up to the complainant.